Order relieving the respondent of his purchase at a sale in a tax foreclosure action and directing the return of his deposit reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. The Special Term granted the motion on the ground, in substance, that there was a reasonable doubt as to plaintiff’s title by reason of the failure to make the Model Building and Loan Association a party defendant in its corporate capacity. Nobody has been misled or prejudiced by the failure to add to the corporate name in the *733title, as provided by subdivision 10 of section 203-a of the Tax Law, the words “ a corporation dissolved pursuant to section two hundred and three-a of the tax law of the state of New York.” The Superintendent of Banks was vested with the title to the mortgage held by the loan association and the association retained no substantial interest therein. (Lafayette Trust Co. v. Beggs, 213 N. Y. 280; Isaac v. Marcus, 258 id. 257.) In oar opinion, the purchaser is not purchasing a doubtful title that he may be required to defend in a subsequent litigation, and any attack by the loan association is so improbable and would be so entirely without foundation as to be negligible. The omission was a mere irregularity and may be disregarded pursuant to section 105 of the Civil Practice Act. Lazansky, P. J., Young, Carswell and Tompkins, JJ., concur; Hagarty, J., dissents and votes to affirm.